ICJ_122_ApplicationGenocideConvention-Revision_BIH_YUG_2003-02-03_JUD_01_ME_04_FR.txt. 53

OPINION DISSIDENTE DE M LE JUGE DIMITRIJEVIC
[Traduction ]

Nature des faits en drow — Faits comme résultant de décisions juridiques —
Le statut d'un Etat constitue un fait — Décisions contradictoires et ambigues
des organisations internationales et des Etats, leur interprétation — Quel etait
le statut de la « Yougoslavie», de la République federative socialiste de Yougo-
slavie et de la République fedérale de Yougoslavie après le 27 avril 1992? — La
République fédérale de Yougoslavie n'a jamais assuré la continuité de la Répu-
blique fédérative socialiste de Yougoslavie, elle n'était pas membre de l'Orga-
nisation des Nations Unies avant le 1° novembre 2000 — La Republique fédé-
rale de Yougoslavie ne pouvait donc ester devant la Cour mternationale de
Justice et n'était pas partie a la convention sur le genocide en 1996 — Le
consentement à la compétence doit être strictement mierprete — Portée de
l'arrêt au sens du paragraphe 2 de l'article 61 du Statut la possibilité d'une
revision se fonde sur la derniere analyse des faits

I. INTRODUCTION

1 Si J'accepte, dans son ensemble, la présentation du contexte histo-
rique de l'affaire, Je ne puis partager les conclusions formulées dans l’arrét

2 Les arguments de la majorité s’orientent autour de deux grands
axes L’un correspond a une tentative de statuer sur Paffaire d’un point
de vue «epistémologique», en interpretant le terme «fait» tel qu'ii est
employé à Particle 61 du Statut de façon restrictive, l’autre — moins év1-
dent mais présent dans l’arrét — correspond à une interprétation de la
situation juridique au 11 juillet 1996, lorsque fut rendu l’arrêt en l’affaire
relative à l’ Application de la convention pour la prévention et la répression
du crime de génocide (Bosnie-Herzégovine ¢ Yougoslavie}, exceptions
préhmimaires (C TJ Recueil 1996 (IT), p 595) Je ne puis malheureuse-
ment souscrire m à l’un ni à l’autre raisonnement

II QU'EST CE QU’UN «FAIT» EN DROIT?

x

3 Essentiellement fondée sur des dictionnaires à caractere géneral,
l’opimon de la majorité selon laquelle un fait est simplement quelque
chose que l'être humain perçoit comme une partie de la réalité physique ne
saurait recueilir mon assentiment Un fait juridique, un fait en droit, est
quelque chose qui existe juridiquement, qui appartient à la réalité juridique
en tant que produit de règles juridiques Etre ou ne pas être membre
d’une organisation internationale ou partie à un traité international
constitue un fait Juridique — et non pas une norme juridique, bien qu'il
puisse s’agir du résultat d’une mterprétation autorisée d’une telle norme

50
DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 54

4 Des décisions juridiques différentes s'appuient en principe sur des faits
différents, qui sont souvent perçus de façons contradictoires. Mais cela ne
signifie pas pour autant que, par exemple, être ou ne pas être un Etat, avoir
ou ne pas avoir le statut de citoyen, avoir ou ne pas avoir de domicile, être
ou ne pas être père, être ou ne pas être officiellement marié, constituent de
simples perceptions Ce sont des faits qui peuvent être facilement perce-
vables ou non et, s'ils sont perçus, l'être correctement où non Maïs ils n’en
sont pas moins des faits Savoir si la République fédérale de Yougoslavie
(RFY) était ou n’était pas partie au Statut de la Cour internationale de Jus-
tice lorsque l’arrêt de 1996 fut rendu est une question de fait Savoir si la
RFY demeurait ou non liée par la convention sur le génocide en assurant la
continuité de la personnalite de l’ancienne Yougoslavie est également une
question de fait En l'espèce, 1l s’agit 1a des faits déterminants sur lesquels
doit se fonder la décision juridique relative à la compétence

5 Les décisions de droit tranchent un différend entre des parties, ce
qui entraîne certaines conséquences Ces décisions sont dictées par ce
qu'un tribunal perçoit et établit comme fait En 1996, il fut décidé en
droit que la Cour internationale de Justice était compétente à l'égard tant
de la RFY que de la Bosme-Herzégovine

6 Que ce soit dans le contexte de la revision ou dans un autre
contexte, la notion de «fait» n’a jamais été hnmtée à des preuves phy-
siques m à des documents Les juridictions internationales en sont égale-
ment venues a estimer que le sens à attribuer au mot «fait» dépendait du
contexte et ne saurait résulter d’une interprétation étroite

7 Un tribunal arbitral mixte franco-allemand expliquait en 1924:
« Attendu que la notion de fait ne doit pas être mise en opposition abso-
lue avec celle de droit, dont il n’est pas toujours facile de la distinguer,
mais qu’elle doit s'entendre d’une façon plus large » La décision se
poursuvait ainsi «qu’en effet la condition essentielle pour qu’un fait
nouveau puisse ouvrir la voie de la revision est qu'il eût été de nature à
exercer une influence décisive sur la sentence» !

8 En l'affaire El Salvador! Honduras, la Cour internationale de Justice
a estimé que savoir si certaines eaux étaient assujetties à un régime de
condominium constituait une question de fait puisqu'il s'agissait soit
d'un postulat possible soit d’une détermination juridique La Cour s’est
demandé «quelle incidence concrète devrait avoir sur l’opération de déli-
mutation le fait que les eaux étaient soumises à un régime de condom1-
nium plutôt que de constituer simplement des eaux non délimitées» (Dif-
férend frontalier terrestre, insulaire et maritime (El Salvador{ Honduras,
Nicaragua (intervenant) ), arrêt, Cf J Recueil 1992, p 606, par 414, les
italiques sont de moi). Dans la même affaire, la Cour a traité comme un
fait la question de savoir si El Salvador était où non partie à l'instance et
si, en Conséquence, 11 pouvait être hé par la décision (hid, p 597-598)

1 Heim et Chamant c Etat allemand, RDTAM, vol IIL p 55

51
DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 55

9 En l'affaire du Différend frontalier (Burkina Faso! République du
Mal}, les deux Parties ont reconnu que «cette question [devait] s’appré-
cer en l’espèce à la lunuere du droit colonial français dit «droit d’outre-
mery» (C1J Recueil 1986, p 568, par 29) La Cour a toutefois estimé
que la legislation édictee par la France pour ses colonies ne pouvait être
prise en compte comme telle dans le contexte de l’affaire mais pouvait
seulement être envisagée comme un élément de fait La Cour a expliqué
que «le droit interne français (et plus particulièrement celui que la France
a édicté pour ses colomes ou territoires d’outre-mer) peut mtervenir, non
en tant que tel mais seulement comme un élément de fait, parmi
d'autres » (ibid, p 568, par 30, les italiques sont de moi)

10 L'article 61 du Statut n’opére aucune distinction selon les types
d’arrêts Pour cette simple raison, la notion de «fait» sur laquelle repose
l’article 61 devrait être assez large pour englober les differents types de
faits sur lesquels s’appuient toutes les conclusions juridiques Manmifeste-
ment, les faits précis sur lesquels l'accès à la Cour et la competence de
celle-c: peuvent se fonder appartiennent également à la vaste catégorie
des faits au sens de l’article 61

11 Ce même article autorise une certaine dualité dans le temps entre,
d’une part, existence d’un fait et, de l’autre, la découverte ou l’établis-
sement de celui-c1 Si le paragraphe 1 renvoie à un fait qui existait au
moment de la lecture de l’arrêt mais qui était inconnu de la Cour et de la
parte demandant la revision, le paragraphe 2 exige de la Cour, pour
qu'elle puisse déclarer la requête en revision recevable, qu’elle constate
expressément «l'existence du fait nouveau» (les italiques sont de moi) Il
faut donc que l'affaire apparaisse désormais sous un angle différent,
résultat d’une découverte survenue apres la lecture de l’arrêt et démon-
trant que le fait «ancien» dont l'existence était présumée au moment de
Parrét n’existait en réalité pas ab mitio, ou qu’un fait dont l'existence
n'avait pas eté constatée, ou avait été mal perçue, existait en réalité à
l'époque pertmente Contrairement à ce que déclare la majorité au para-
graphe 69 du présent arrêt, la RFY ne se prévaut pas des «conséquences
Juridiques qu’elle entend tirer de faits postérieurs à l’arrêt [de 1996]»,
mais cherche à démontrer que le fait sur lequel la Cour s’est fondee dans
son arrêt de 1996 n'existait pas L’inexistence d’un fait est tout autant
une question de fait que son existence

III LES FAITS DE L’ESPECE

12 Que la RFY n'assurait pas la continuité de la Republique fédéra-
tive sociahste de Yougoslavie (RFSY) et n'était par conséquent pas
membre de l’Orgamsation des Nations Unies m partie aux traités interna-
tionaux ratifiés par la RFSY (parmu lesquels la convention sur le génocide)
était un fait totalement «inconnu» de la Cour et de la RFY, mais cela ne
signifie pas qu'il leur était mconnu en ce sens qu'il leur aurait été dissi-
mulé ou qu’elles-mémes n'auraient pas eu idée de son existence even-

52
DEMANDE EN REVISION (OP DISS DIMITRHEVIC) 56

tuelle Il s’agissait d’un élément qui, ainsi qu’à beaucoup d’autres, leur
était familier en tant que possibilité — thèse juridique alors partagée par
ceux qui s’opposaient à ce que la RFY puisse assurer la continuité de la
RFSY (notamment la Bosnie-Herzégovine devant d’autres instances que
la Cour).

13 En effet, la compétence ratione personae a l’égard de la RFY était
fondée sur ce qui était alors perçu comme un fait, à savoir que, à la suite
de la dissolution de l’ex-Yougoslavie, la RFY assurait la continuité de la
personnalité de l’ex-Yougostavie et de sa participation aux traités aux-
quels celle-c1 avait été partie La conclusion juridique selon laquelle la
Cour était compétente se fondait exclusivement sur la perception de ce
fart

14 Il va sans dire que l’admussion de la RFY à l’Orgamsation des
Nations Unies en 2000 n’aurait pu être connue de la Cour dès 1996, qui
plus est, la Cour n’aurait pu savoir que la RFY entendait présenter sa
candidature Même si le Gouvernement de la RFY de l’époque avait eu
de telles intentions, la Cour n’aurait pu connaître le résultat des votes du
Conseil de sécurité et de l’Assemblée générale des Nations Unies Et s’1l
est vrai que les aspects de la situation juridique de la RFY vis-à-vis des
Nations Unies pertinents à l’égard de la question de savoir si la RFY
était partie au Statut de la Cour et à la convention sur le génocide étaient
certainement connus tant de la Cour que du demandeur, ils ne pouvaient
pas être totalement compris avant le 1° novembre 2000

15 La Cour a eu deux occasions d’exprimer sa position concernant sa
compétence en l’affaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide ( Bosnie-Herzégovine c
Yougoslavie) La premiere a été son ordonnance du 8 avril 1993, par
laquelle elle a statué sur la demande en mdication de mesures conserva-
torres (C I J Recueil 1993, p 4) Cette ordonnance se fondait sur le cons-
tat que la Cour était compétente prima facie au titre de l’article EX de la
convention sur le génocide en même temps qu’à celui du paragraphe 2 de
l’article 35 du Statut Tout en imsistant plus d’une fois sur le fait que le
constat de la compétence reposait sur des conclusions formulées prima
facie (ce qui est logique lorsqu'il s’agit de mesures conservatoires), la
Cour a observé que

«Considérant que, si la solution adoptée ne laisse pas de susciter
des difficultés juridiques, la Cour n’a pas à statuer définitivement au
stade actuel de la procédure sur la question de savoir si la Yougo-
slavie est ou non membre de l’Orgamsation des Nations Unies et, à
ce titre, partie au Statut de la Cour » (ibid, p 14, par 18, les 1ta-
liques sont de moi )

16 La seconde occasion d’exprimer sa position sur la question de sa
compétence s’est présentée à la Cour lorsqu'elle a statué sur les excep-
tions préliminaires, dans l’arrêt qui fait l’objet de la présente demande en
revision À ce stade, la Cour a une nouvelle fois estimé qu'il n’était pas
nécessaire de trancher définitrvement la question de savoir st la RFY était

53
DEMANDE EN REVISION {OP DISS DIMITRIJEVIC) 57

ou non membre de l’Organisation des Nations Unies et, en tant que telle,
partie au Statut de la Cour Elle a fondé sa compétence sur l’hypothèse
que la RFY restait lige par la convention sur le genocide — ce qui n’était
possible qu’en présumant la continuité de sa personnalité et par consé-
quent la continuité de son statut à l’égard des traités internationaux et de
sa participation à ceux-c1 (Il n’a jamais été soutenu, ni même évoqué, que
la RFY serait devenue liée par l’article IX en vertu de demarches conven-
tionnelles qu'elle aurait elle-même effectuées — ce qui fut le cas pour la
Bosme-Herzégovine ) La Cour a fondé cette interprétation sur l'intention
qu’aurait exprimée la RFY dans la déclaration «adoptée en son nom» le
27 avril 1992 de «demeurer liée par les traites internationaux auxquels
était partie l’ex-Yougoslavie» (Application de la convention pour la pré-
vention et la répression du crime de génocide { Bosme-Herzégovme c
Yougoslavie), exceptions préliminaires, arrêt, CI J Recueil 1996 (II),
p 610, par 17; les italiques sont de moi) La Cour précisait dans l'arrêt
du 11 juillet 1996 qu'il n’avait «pas été contesté que la Yougoslavie [fat]
partie a la convention sur le genocide» Il s’ensuivait que «la Yougoslavie
était hée par les dispositions de la convention à la date du dépôt de la
requête le 20 mars 1993» ibid }

17 Cette façon très expéditive de traiter de la question importante de
la compétence, associée au choix des termes et des arguments, ne peut
que se comprendre ainsi

a) Selon la présomption de la Cour, la RFSY avait cessé d’exister, sans
quoi il n’y aurait pas eu d’«ex»-Yougoslavie Il est difficile de savoir
exactement à quelle « Yougoslavie» la Cour renvoyait en faisant etat
d’une Yougoslavie partie à la convention sur le génocide Certes, il
n'était pas contesté que l’ex-Yougoslavie, c’est-à-dire la RFSY, y
était partie, mais qualifier ainsi la RFY dépendait de la question de
savoir si celle-c1 entretenait un lien suffisamment étroit avec les enga-
gements de l’Etat précédent, que ce soit par continuité ou autrement

b) Il faut supposer que la Cour, n'ayant pas precisé que la RFY était lee
par les obligations de la RFSY en tant que successeur de cet Etat,
présumait qu'il y avait continuité entre la RFSY et la RFY. Au vu de
l’arrêt, la Cour fondait cette continuite sur la déclaration du 27 avril
1993 et sur l’mntention qui y était exprimée par la RFY de demeurer
hée par les traités internationaux ratifiés par la RFSY, y compris la
convention sur le génocide

c) La Cour a dû présumer que la RFY était Membre de l’Organisation
des Nations Unies même si la RFY avait eté déclarée hée par les dis-
positions de la convention sur le genocide pour des motifs autres que
la continuité, si elle n’avait pas été membre de cette Organisation,
elle n’aurait pas pu devenir partic a la convention et n’aurait pas eu
qualité pour ester devant la Cour internationale de Justice

Il faut noter que la Cour a déclaré qu’elle n’était compétente «que sur la
base de l’article IX de la convention sur le génocide» (ibid, p 621,
par 41)

54
DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 58

IV LE STATUT JURIDIQUE DE LA REPUBLIQUE FEDERATIVE SOCIALISTE DE
YOUGOSLAVIE, DE LA REPUBLIQUE FEDERALE DE YOUGOSLAVIE ET DE LA
« YOUGOSLAVIE» EN 1996

18 Toutes les conclusions évoquées ci-dessus portent sur des faits
La Cour y est parvenue en dépit de Pexistence de «difficultés juri-
diques», qu’elle connaissait sous la forme des différentes maniéres dont
il aurait été possible de trancher la question de l’existence de certains
faits, tel qu'il ressortait d’une série de décisions ambigues ou contro-
versées Celles adoptées au sein du système des Nations Umies furent les
suivantes

19, Le 30 mai 1992, le Conseil de sécurité adoptait sa résolution 757
(1992), que cite la majorité Le Conseil y exphquait que l'affirmation de
la RFY selon laquelle celle-ci «assur[ait] automatiquement la continuité
de l’ancienne République fédérative socialiste de Yougoslavie comme
Membre de l’Organisation des Nations Unies n’a[vait] pas été générale-
ment acceptée» (Nations Unies, doc. S/RES/757, 1992)

20 Cette déclaration fut reprise dans la résolution du Conseil de sécu-
rité 777 (1992) du 19 septembre 1992, où if était précisé que la RFSY
avait cessé d’exister Le Conseil recommanda alors à l’Assemblée géné-
rale de décider que la RFY «devrait présenter une demande d’adhésion
aux Nations Unes et qu’elle ne participerafit] pas aux travaux de l’Assem-
blée générale» (Nations Unies, doc. S/RES/777, 1992, les italiques sont
de moi)

21 A la suite de cette recommandation, l’Assemblée générale adopta
le 22 septembre 1992 sa résolution 47/1, que cite également la majorité
L'Assemblée y «considère» que la RFY «ne peut pas assumer automa-
tiquement la qualité de Membre de l’Orgamsation des Nations Unies à la
place de l’ancienne République fédérative socialiste de Yougoslavie» et
«décide» que la RFY «devrait présenter une demande d’admussion à
l’'Orgamsation et qu’elle ne participera pas aux travaux de l’Assemblee
générale» (Nations Unies, doc A/RES/47/1, 1992) Bien que la dispan-
tion de la RFSY y soit sous-entendue par l'emploi du terme «ancienne»,
l’Assemblée générale ne réitère pas la déclaration du Conseil de sécurité
selon laquelle la RFSY a cessé d’exister

22 Sept mois plus tard, le 20 décembre 1993, après avoir décidé dans
sa résolution 47/229 du 29 avril 1993 que la RFY ne devrait pas non plus
participer aux travaux du Conseil économique et social, l’Assemblée
générale adoptait la résolution 48/88, dans laquelle elle renvoyait à sa
résolution 47/1 et demandait instamment «aux Etats Membres et au
Secrétariat, dans l'esprit de ladite résolution, de mettre fin à la participa-
tion de fait de la Serbie et du Montenégro aux travaux de l’Organisa-
tion» (Nations Umes, doc A/RES/48/88, par 19, les itahiques sont de
moi)

23 Si l'Assemblée générale ne suivit pas le Conseil de sécurité dans sa
volonté d'adopter une position définitive sur l'extinction de la RFSY, ce
dernier devait revenir sur cette question dans sa résolution 1022 (1995) du

55
DEMANDE EN REVISION {OP DISS DIMITRIJEVIC) 59

22 novembre 1995 (Nations Unies, doc S/RES/1022), évoquant les «Etats
successeurs de l'Etat anciennement connu sous le nom de la République
fedérative socialiste de Yougoslavie» et le «fait que cet Etat a cessé
d'exister»

24, La résolution 48/88 de l’Assemblée générale était adressée aux
«Etats Membres et au Secrétariat» Il importe donc de savoir quelles
démarches lesdits Etats et le Secrétaire général des Nations Unies entre-
prirent à cet égard avant le 11 juillet 1996, lorsque fut rendu l'arrêt en
l'affaire relative à l’ Application de la convention pour la prévention et la
répression du crime de génocide (Bosme-Herzégovine c Yougoslavie),
exceptions préliminaires — en d’autres termes, de quelles démarches on
peut présumer que la Cour avait connaissance à l’époque

25 C’est dans l’avis n° 1 de la commission d'arbitrage mise en place
comme organe consultatif par la conférence pour la paix en Yougoslavie,
convoquée par ce qui était alors la Communauté européenne, qu'il fut
pour la premiere fois fait allusion à la disparition juridique de la You-
goslavie Cette commission, appelee «commussion Badinter» d’après le
nom de son premier président, estima le 29 novembre 1991 que «la Répu-
blique socialiste fédérative de Yougoslavie [était] engagee dans un pro-
cessus de dissolution» (Revue générale de droit mternational public,
t XCVI, 1992, p 265)

26 Dans son avis n° 8, rendu le 4 juillet 1992, la commission cons-
tata que le processus de dissolution était terminé et que la RFSY n’exis-
tait plus. Dans son avis n° 9, du même jour, elle exprima l'avis selon
lequel «{il devait] être mis un terme à la qualité de membre de la RSFY
dans les organisations internationales conformément à leurs statuts res-
pectifs et [selon lequel] aucun des Etats successeurs ne [pouvait]
revendiquer en tant que tel et pour lu: seul le bénéfice des droits détenus
jusqu'alors par l’ancienne RSFY en sa qualité de membre» Enfin, dans
son avis n° 10, la commussion conclut que la RFY était «un Etat nou-
veau qui ne saurait être considéré comme l’unique successeur de la
RSFY » (Revue générale de droit international public, t XCVIL 1993,
p 588 et suiv , p 592-593)

27. Dès le 5 mai 1992, une declaration de la Communauté européenne
et de ses Etats membres insistait sur le fait que ceux-ci n’avaient pas
accepté la «continuité automatique» de la RFY dans les organisations
internationales (Nations Unies, doc A/46/905, annexe) Dans sa declara-
tion du 29 juin 1992 sur l’ancienne Yougoslavie, le Conseil europeen indi-
qua que «la Communaute européenne et ses Etats membres ne reconnais-
s[aient] pas la nouvelle entité fédérale comprenant la Serbie et le Monté-
négro en tant qu’Etat successeur /sic!} de l’ancienne Yougoslavie» et
qu'ils avaient «décidé de demander la suspension de la participation de la
délégation de la Yougoslavie aux travaux de la CSCE et d’autres ins-
tances et organisations mternationales» (Nations Unies, doc S/24200,
annexe) Dans leur déclaration du 20 juillet 1992 sur la Yougoslavie, les
mimstres des affaires étrangeres de la Communauté européenne affir-
mérent que «cette nouvelle fédération ne saurait étre acceptée comme le

56
DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 60

successeur unique» de la RFSY et que les Etats membres de la Communau-
té européenne «s’opposer[aient] à la participation de la [Yougoslavie]
{sic!] aux travaux dans les enceintes mternationales»? (Nations Unies,
doc 8/24328)

28 Selon l'interprétation faite par les Etats-Unis, membre permanent
du Conseil de sécurité, de la résolution 777 (19 septembre 1992) au
moment de son adoption, ledit Conseil y

«recommande à l’Assemblée générale de se prononcer pour confir-
mer que la participation de la République fédérative socialiste de
Yougoslavie est venue à expiration et que, étant donné que la Serbie
et le Monténégro n'assurent pas la continuité de la Republique fédé-
rative socialiste de Yougoslavie, ceux-c1 doivent faire une demande
d'adhésion s'ils souhaitent participer aux travaux de l'Organisation
des Nations Unies» (les ttaliques sont de mot)

Le représentant des Etats-Unis ajoute que la disposition de la résolution
selon laquelle la RFY ne participera pas aux travaux de l’Assemblée
générale «découle très évidemment du fait que le Conseil et l’Assemblée
générale ont déterminé que la Serbie et le Monténégro ne sont pas la
continuation de l’ancienne Yougoslavie » (les italiques sont de moi) Le
représentant des Etats-Unis auprès du Conseil de sécurite pensait expri-
mer l'évidence en expliquant qu’«un pays qui n'est pas membre de
l'Organisation des Nations Umes ne peut pas participer aux travaux de
l’Assemblée générale» (Nations Unies, doc S/PV 3116, les italiques sont
de mot), opinion partagée par les représentants de certains autres Etats
auprès du Conseil de sécurité?

29 S'agissant de la résolution 47/1 de l’Assemblée générale, le repré-
sentant du Royaume-Uni déclara que, concernant «la nécessité de pré-
senter une demande d'admission», la RFY était «exactement dans la
même position que les autres composantes de l’ancienne République
fédérative socialiste de Yougoslavie» (Nations Unies, doc. A/47/PV 7)

30 A l’inverse, des représentants d’autres Etats Membres mdiquèrent,
implicitement ou explicitement et avec differentes nuances, qu'ils soute-
naient la revendication du Gouvernement de la RFY selon laquelle la
RFSY et la RFY constituaient une seule et même chose, la seconde assu-
tant la continuité de la premiére

31 Aimsi, le représentant de la Fédération de Russie, tout en votant en
faveur de la résolution 777 du Conseil de securité, l’interpréta comme
s’opposant à l'exclusion de la RFY de l'Orgamsation des Nations Unies
«officiellement ou de fait» (Nations Unies, doc S/PV 3116), Le représen-

2 Pour d’autres exemples (et pour des commentaires sur l'expression inhabituelle «suc-
cesseur unique»), voir J Klabbers, M Koskenniemi, O Ribbelink, A Zimmermann (dir
publ}, State Practice Regarding State Succession and Issues of Recogmtion The Pilot
Project of the Council of Europe, 1999, p 61-62

3 Autriche, Bosme-Herzégovine, Finlande, Allemagne, Hongrie, Pologne, Slovenie,
Espagne, cites par K Buhler, State Succession and Membership m International Organi-
zations, 2001, p 196, note 884

57
DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 61

tant de la Chine, s’abstenant, approuva l'interprétation selon laquelle
Vadoption de la résolution n’équivalait pas à l’expulsion de la « Yougo-
slavie» et qualifia la situation creee par la decision d’« arrangement pro-
visoire» (Nations Unies, doc S/PV 3116)

32 Un troisième groupe d’Etats Membres de l’Orgamisation declara
en 1992 ne pas comprendre la logique de la résolution 47/1 et se trouver
dans l’impossibihté de discerner le fondement juridique sur lequel celle-c1
prétendait s’appuyer, compte tenu notamment du fait que la résolution
ne citait pas les dispositions de la Charte des Nations Unies régissant le
statut d’Etat membre‘

33 Il mporte d'analyser le comportement de la Bosnie-Herzégovine à
cet égard Elle figure parm: les Etats ayant le plus vivement contesté
Pappartenance de la RFY à l'Organisation des Nations Unies et à d’autres
organisations internationales, ainsi que l’existence d’une continuité entre
la RFSY et la RFY Outre les exemples cités par la majorité aux para-
graphes 35, 36, 42 et 43 de l’arrêt, relevons notamment la réaction de la
Bosme-Herzégovine devant l’Assemblée générale à l’occasion de l’adop-
tion de la résolution 47/1 (Nations Unies, doc A/47/PV 7), la commun:-
cation qu'elle adressa au Secrétaire général le 25 septembre 1992 concer-
nant utilisation du drapeau de la Yougoslavie à la suite de l'adoption de
ladite résolution (Nations Unies, doc A/47/474), sa protestation devant
l Agence internationale de l’énergie atomique contre le fait que la RFY
était citée en 1996 parnu les Etats ayant ratifié le traité de non-prolifera-
tion de 1970 (ce qui, pour la Bosnie-Herzégovine, sous-entendait qu'il
s'agissait du même Etat que la RFSY)°, et sa réaction lorsque, en 1997, la
RFY notifia sa decision de retirer la réserve dont, en 1991, la RFSY avait
assorti sa participation à la convention relative aux droits de l’enfant®

34 Au vu de ce qui précède, la conclusion de la Cour selon laquelle «1
n’a pas été contesté que la Yougoslavie soit partie 4 la convention sur le
génocide» doit être envisagée sous un angle différent En réalite, l’autre
Partie adverse à l’mstance, la Bosnie-Herzégovine, n’a jamais manqué de
contester l'identité entre la RFSY et la RFY — sauf en ce qui concerne la
convention sur le génocide et une affaire précise portée devant la Cour
internationale de Justice Il est vrai que la Bosme-Herzégovine a invoqué
d’autres bases de compétence que la continuité entre la RFSY et la RFY,
mais la Cour a pour sa part fondé sa compétence sur le seul fait que la
RFY était partie a la convention sur le génocide

35 Outre les différentes lectures qu’en firent les Etats Membres, la
résolution 47/1 fut interprétée par d’autres destinataires de la résolu-
tion 48/88, parmi lesquels le Secrétaire général de l'Organisation des

4 Vor les déclarations de l’Inde, du Bresil, du Mexique, du Ghana, du Kenya, de la
Zambie, de la Tanzanie et du Guyana, citees par K Buhler, op cit, p 198

5 Communication du 29 août 1996, AIEA, doc GC(40)INF/10 (16 septembre 1997),
communication du 15 septembre 1997, AJEA, doc GC(41)INF/19m, piece jointe,
1* octobre 1997

$ Communication du 10 octobre 1997, Etat de la convention relative aux droits de
Fenfant, Traités multilateraux deposés aupres du Secretaire géneral

58
 

 

DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 62

Nations Unies, en sa double qualité d’interprete des décisions de l’Or-
gansation et de dépositaire des traités internationaux Le secrétaire
général adjoint aux affaires juridiques de l’Orgamisation, repondant aux
demandes d'interprétation formulées par certains Etats Membres le
29 septembre 1992, émit l’opimon citée au paragraphe 31 de l’arrêt
Son avis ne pouvait bien évidemment remédier aux incohérences et aux
ambiguités de la résolution 47/1, dont Je vais citer certains des exemples
les plus frappants

36. Tout d’abord, 1l apparaît difficile de savoir à quelle «Yougoslavie»
l’opimon renvoie lorsqu'elle n’utilise pas le titre officiel «la RFY» et
lorsqu'elle affirme que les représentants de celle-ci «ne peuvent plus» par-
ticiper aux travaux de l’Assemblée générale mi occuper la place réservée à
la « Yougoslavie», bien que l'appartenance de cette dermère à l’Organisa-
tion n'ait prétendument jamais pris fin m éte suspendue Même si cela
avait été le cas, la déclaration citée plus haut (par 28), selon laquelle
l'appartenance à l’Orgamsation de la Yougoslavie était «venue à expira-
tion», ne renvoie qu’à la qualité de membre et non pas à l'Etat en cause,
les Etats ne pouvant en principe «expirer» Il est donc tout à fait conce-
vable que la «Yougoslavie» ait continué à exister en tant qu’Etat sans
être nécessairement membre de l'Organisation des Nations Unies

37 Je suis certain que tous les intervenants avaient bien conscience
que le terme « Yougoslavie» pouvait être mterpréte, dans ce contexte par-
ticulier et important, comme la forme abrégée tant de la RFSY que de la
RFY et que l’on ne peut présumer que les représentants des Etats et des
organisations internationales aient agi avec désinvolture Quelle est alors,
dans l’opinion, la différence entre l’«ancienne Yougoslavie» et la «nou-
velle Yougoslavie » ? Que pensait-on qu'il adviendrait de l’ancien Etat une
fois le nouveau admis à l’'Orgamsation des Nations Umes? Au vu de
l'instruction de hisser le drapeau de la RFSY (l’ancienne Yougoslavie) et
du fait que ce drapeau avait perdu sa valeur symbolique (puisqu'il avait
éte abandonné lors du rassemblement où fut proclamée la Constitution
de la RFY et adoptée la declaration du 27 avril 1992), on peut conclure
que, pour des raisons inconnues, certains ont entretenu l’idée que, jusqu'a
la veille du 1% novembre 2000, lorsque la RFY fut admise comme
membre, un Etat fantôme existait qu n'etait m la RFSY m la RFY, ou
bien qu'il était présumé que la RFSY existait encore jusqu’à cette date,
contrairement aux affirmations du Conseil de sécurité et d’organes
d’autres organisations internationales (mais pas de l’Assemblee générale)
Une telle théorie du «toit commun»? concide avec l’opimion du repré-
sentant de la Chine citée plus haut, selon laquelle l'adoption de la réso-
lution 47/1 ne revenait pas à expulser la «Yougoslavie», et avec le fait

7 Sembiable à la Dachtheorte selon laquelle le Reich allemand continua d’exister apres
1945 au-dessus et independamment de la Republique federale d’Allemagne et de la
Republique democratique allemande Voir H von Mangold, F Klein, Das Bonner Grund-
gesetz, 1957, p 33 et suv, W Wengler, « Deutschland als Rechtsbegriff», Festschrift
Hans Nawiasky, 1956, p 51, note 3

59

 

 
DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 63

qu'il qualifie ’arrangement de «provisoire», ainsi qu’avec la déclaration
de la Roumame, selon laquelle cette resolution ne prévoyait «m la sus-
pension de la Yougoslavie m son exclusion des Nations Unies» (Nations
Unies, doc A/47/PV 7, p 192, 1992, les italiques sont de moi)

38 Paradoxalement, cette théorie fantaisiste semble correspondre le
mieux a la situation qui prévalait après l’adoption de la résolution 47/1,
qu'un auteur décrit à juste titre comme «une survie de durée limitee après
la mort de l’ancienne Yougoslavie au sein de lOrgamsation des Nations
Umies»® {traduction du Greffe] Puisque l'appartenance de la Yougosla-
vie aux Nations Unies n'aurait pretendument pas pris fin, une entité
devait bien être présente au sein de l'Organisation, mais 1l ne s’agissait pas
de la RFY Même si l’on accepte l'interprétation la plus large possible de
telles déclarations, la RFY ne pouvait pas avoir une double identité et être
représentee tantôt par le nom « Yougoslavie», tantôt par son nom officiel

39 Selon le secrétaire général adjoint cité par la majorité (par 31), les
représentants de la RFY étaient exclus seulement de la participation aux
travaux des organes de l’Assemblée générale Il était d’avis que la résolu-
tion 47/1 «n’enlev[ait] pas à la Yougoslavie /sic!] le droit de participer
aux travaux des organes autres que ceux de l’Assemblée» (Nations Unies,
doc A/47/485) Ce droit etait manifestement très fragile puisque, sept
mois plus tard, la participation aux travaux de l'ECOSOC fut interdite à
la Yougoslavie, sans autre explication juridique Comment la Cour inter-
nationale de Justice a-t-elle alors pu conclure que le «droit» de la RFY
de se présenter devant elle était plus solide? De fait, la Cour, à la fin du
paragraphe 17 de l’arrêt de 1996, ne fait état que de la Yougoslavie, en
indiquant que «la Yougoslavie [était] partie 4 la convention sur le géno-
cide» et que «la Yougoslavie était hée» par ses dispositions

40 Inversement, comment se fait-11 que l’article 4 de la Charte des
Nations Umes soit expressément cité dans l’opimion du conseiller juri-
dique mats pas dans la résolution 47/1? Si les mesures prises à l'encontre
de la RFY étaient limitées à sa non-participation aux travaux de l’un des
principaux organes des Nations Unies, et si la resolution 47/1 avait seu-
lement pour effet de créer une «situation» (laquelle, selon les termes de la
Cour, «ne lass[ait] pas de susciter des difficultés juridiques») qu n’était
pas détermmante au regard de la question, centrale, du statut d’un Etat
au sein de l'Organisation, l’admission prescrite «à l’Orgamsation des
Nations Unies d’une nouvelle Yougoslavie, en vertu de l’article 4 de la
Charte», ne constituait-elle pas un remede trop puissant”? Les mesures de
restriction dirigées contre la RFY et prévoyant qu'elle ne participerait
pas aux travaux de certains organes auraient pu être simplement révo-
quées Et s’il n'avait pas été mis fin à l’appartenance de la RFY à l’Orga-
nisation, pourquoi cet Etat devait-1l formuler une demande pour y être
admis comme nouveau Membre?

8 T Treves, «The Expansion of the World Community and Membership of the United
Nations», The Finnish Yearbook of International Law, vol VI, 1995, p 278

60
DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 64

41 La réponse à toutes ces questions etait probablement liée a la
nature et à l’objet véritables des mesures prises à l’encontre de la RFY
En depit de protestations contraires imtialement exprimées par les pro-
moteurs de la résolution 47/1 (voir la déclaration du représentant du
Royaume-Uni, Nations Unies, doc A/PV 7), ces mesures étaient puni-
tives Au moment de l'exclusion de la RFY de ECOSOC, des allusions
réprobatrices furent formulées sur son comportement Il fut déclaré, au
nom des initiateurs de la résolution 47/229, que

«Les événements qui se sont produits pendant les sept mois qui se
sont écoulés depuis que l’Assemblée générale a adopté la résolu-
tion 47/1 montrent clairement que le message envoyé par cette réso-
lution n’a pas été entendu par les autorités de Belgrade Ce fait
extrêmement regrettable rend nécessaire l'adoption du présent projet
de résolution En excluant la République fédérative de Yougoslavie
{Serbie et Monténégro) des travaux du Conseil économique et social
egalement, l’Assemblée génerale fait fond sur les bases jetées par la
résolution 47/1 et fait clairement savoir a Belgrade que la patience
des Etats Membres des Nations Unies a des limites » (Représen-
tant du Danemark, Nations Unies, doc A/47/PV 101, les italiques
sont de moi )

42 La RFY devint ainsi la cible de restrictions de plus en plus mar-
quées ayant pour objet de limiter de facto la mesure dans laquelle elle
était autorisée à Jouer le rôle de la «Yougoslavie» au sem des Nations
Umes Un autre signe fut simultanément envoyé à la RFY elle pouvait
espérer recevoir un meilleur traitement, c’est-à-dire être autorisée a repré-
senter I’(ancienne) « Yougoslavie», qui existait toujours, lorsque le Conseil
de sécurité et l’Assemblée générale constateraient la levée des obstacles
l'empêchant de jouer ce rôle ou de prétendre qu’elle était la Yougoslavie
L’une des façons de s’en assurer consistait à mettre en œuvre la procédure
d'admussion prévue par l’article 4 de la Charte des Nations Unies, qui
devait permettre auxdits organes de l'Organisation d'examiner si la RFY
était un Etat «pacifique», «capable» de remplir les obligations de la
Charte et «disposé à le faire» Les affirmations répétées selon lesquelles
la RFSY avait cessé d’exister furent opportunément oubliées et la fiction
de son existence virtuelle maintenue. A supposer que la RFSY ait survecu
sous le nom de «Yougoslavie», soit le nom de l'Etat dont le ministre des
affaires étrangères avait signé la Charte des Nations Unies le 26 juin 1945
(Charte des Nations Unies et Statut de la Cour internationale de Justice,
San Francisco, 1945, p 509, Délégues et personnel de la Conférence des
Nations Unies sur l'Organisation internationale, San Francisco, 1945,
p. 78), on pourrait en conclure que l'arrêt du 11 juillet 1996 ne visait pas
la RFY mais la RFSY, qui existait toujours, et dont la succession devait
encore étre réglée

43 Le 1° novembre 2000, 11 apparut clairement que la solution prag-
matique provisoirement adoptée ne pouvait surmonter ses vices Juri-
diques, lies au fait que l’on avait propose l’adnussion comme Membre de

61
DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 65

l'Organisation des Nations Unies d’un nouvel Etat tout en prétendant
qu'il s'agissait en même temps d'un ancren Etat, ou encore a la difficulté
d'admettre à nouveau un Etat qui n’avait pas été exclu auparavant ou de
confirmer à nouveau l'appartenance à l'Organisation d’un membre exis-
tant, etc Autrement dit, un Etat qui avait été traité comme un Membre
de l’Orgamsation fut invité à formuler une demande d’admuission, sous-
entendant ainsi qu’il n’en était en fait pas membre Il n’était m plus ni
moins demandé à la RFY de renoncer à revendiquer qu'elle assurait la
continuité de la RFSY et de reconnaître par là même qu’elle avait été
abusivement Membre de l'Organisation

44. En sa qualité de depositaire des traités mternationaux, le Secrétaire
genéral des Nations Umes rencontra des difficultes similaires, ainsi que le
montre la nécessité dans laquelle 11 se trouva de modifier ses conclusions
mitiales sur l'application de la résolution 47/1 en recourant à une procé-
dure tout à fait inhabituelle, à savoir la diffusion d’errata au texte anglais
{cités au paragraphe 39 de l’arrêt) Initialement, le Secrétariat avait sim-
plement mdiqué que la résolution n’affectait pas «le droit de la Répu-
blique fédérative de Yougoslavie (Serbie et Monténégro) de devenir parte
à des traités, parrm lesquels ceux déposés auprès du Secrétaire général»
(Nations Unies, doc ST/LEG/8, par 89) /traduction du Greffe], mais la
condition suivante fut ajoutée dans la version corrigée. «sauf décision
prise par un organe compétent représentant la communauté internatio-
nale des Etats dans son ensemble ou par un organe conventionnel com-
pétent à l’égard d’un traité ou d’un accord particulier» (Nations Unies,
doc ST/LEG/7/Rev 1, par 89) [traduction du Greffe]. Le bureau des
affaires juridiques des Nations Unies avait même, dans un premier temps,
continué à considérer la RFY comme «l’Etat prédecesseur après sépara-
tion de parties du terntoire de l’ex-Yougoslavie» et conclu que la résolu-
tion 47/1 n'avait pas porte atteinte à cette qualité de la RFY (Nations
Unies, doc. ST/LEG/8, par. 297) Toutefois, la derniére partie de l’expli-
cation fut retiree de la version corrigée en anglais (Nations Unies, doc
ST/LEG/7/Rev 1, par 297)?

45 La RFY avait certes imvogué la continuité, et cela ressort claire-
ment de la déclaration du 27 avril 1992 et de la correspondance diploma-
tique qui s’en est ensuivie, mais la question déterminante en 1996 était
celle de savoir si d’autres Etats reconnaissaient cette prétention Les déci-
sions qui, au plan international, concernent la continuité des Etats font
partie des actes décentralisés de la communauté internationale et res-
semblent, au fond, aux actes par lesquels un Etat est reconnu Une
entité n’est reconnue comme Etat que si les autres, et non elle-même, la
perçoivent comme tel En outre, 1l n’est aucun critère qui, satisfait, obli-
gerait les autres Etats à reconnaître à cette entité la quahté d'Etat. Même
s'il existe, en théorie, certains critères de reconnaissance d’un Etat, il n’en

9 «Precis de la pratique du Secrétaire general en tant que depositaire de traites multi-
lateraux» section des traites du bureau des affaires Juridiques (1996), par 89 et 297

62
DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 66

existe pas s'agissant de la continuité, de sorte que les Etats tiers restent
entièrement libres d’apprécier une situation comme us l’entendent La
RFY n'eut guère de difficulté à se faire reconnaître en tant qu’Etat,
mais sa prétention supplémentaire à assurer la continuité de la RFSY
ne fut «pas généralement acceptée», comme devait l'indiquer le
Conseil de sécurité dans sa résolution 757 (1992)

46 Il n’y a eu jusqu’à ce jour que peu de cas de désintégration d’un
Etat, mais, a chaque fois, la question de la continuité a essentiellement
dépendu de l’attitude des autres Etats nés sur le territorre de l'Etat qui
avait cessé d’exister, et, en cas d’accord, les autres membres de la com-
munauté internationale ont genéralement suivi. Dans le cas de la RFSY,
aucun accord de la sorte n’est intervenu: la Croatie, l’ex-République you-
goslave de Macédoine, la Slovénie et, plus particuliérement, la Bosnie-
Herzégovine — autrement dit tous les autres Etats nés de l’ancienne
RFSY — ont contesté la prétention de la RFY Cest là la caractéristique
particuhère de cette situation Savoir si la RFY assurait la continuité de
la RFSY n'était pas une question qui pouvait être tranchée par la seule
RFY, ou exclusivement par la RFY et d’autres Etats successeurs de la
RFSY, mais — ainsi que l’a confirmé le bureau des affaires Juridiques de
l'Organisation des Nations Unies (voir plus haut le paragraphe 44) — par
une décision incombant à d’autres intervenants En admettant la RFY
comme Membre de l'Organisation des Nations Unies, le Conseil de sécu-
rité et l’Assemblée genérale ont satisfait au seul et unique critère et ont
par conséquent définitivement tranché le débat

V CONCLUSIONS

47 La reconnaissance est un processus Le débat autour de Fadoption
de la résolution 777 (1992) du Conseil de sécurité et les mesures prises par
la suite par le Secrétariat de l’Organisation des Nations Unies montrent
que la continuité entre la RFSY et la RFY constituait une présomption,
ou une perception, partagée par certains autres acteurs de la scène inter-
nationale, mats loin d’être généralement acceptée S1 la prétention de la
RFY à la continuité n'était pas «généralement acceptée» en 1992, elle
aurait pu l'être par la suite, par exemple en 1996 lorsque l'arrêt fut rendu,
mais la Cour, tout en se fondant sur les conséquences de la continuité,
n’est pas parvenue à démontrer une acceptation universelle au moment
de l'arrêt De fait, elle n’aurart pu la démontrer m en 1996 m1 au cours de
la période comprise entre le 11 juillet 1996 et le 1° novembre 2000,
lorsqu'il devint finalement évident que l’acceptation génerale ne s’était
pas produite.

48 La question centrale est donc de savoir quand la prétention de la
RFY fut genéralement rejetee Quand est-1l devenu manifeste que la RFY
n’assurait certainement pas la continuité de la RFSY, avec toutes les
conséquences, positives et negatives, que cela entrainait pour le nouvel
Etat? Cette question fut en fin de compte tranchée par une instance

63
DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 67

representant quasiment la totalité des Etats, l’ensemble de la commu-
nauté mternationale, à savoir POrgamisation des Nations Unies, lorsque,
le 1° novembre 2000, celle-ci admit la RFY en qualité de nouveau
Membre de l'Organisation, excluant ainsi l’idée que la RFY aurait aupara-
vant été Membre de l’Orgamsation en qualité d’Etat assurant la continuité
de la RFSY ou en toute autre qualité

49 L’adnussion de la RFY en qualite de nouveau Membre de l’Orga-
nisation des Nations Unies a révélé le fait — a entraîné sa découverte —
que la RFY n’était pas membre de l'Organisation (et n’était pas partie au
Statut de la Cour internationale de Justice) à l’époque de l'arrêt du
11 juillet 1996 La lettre du 8 décembre 2000, par laquelle le conseiller juri-
dique de l'Organisation mvitait la RFY à accomplir les formalités conven-
tionnelles nécessaires (requête de la Yougoslavie, annexe 27) au cas où
celle-c1 aurait entendu assumer les droits et les obligations de la RFSY en
tant qu'Etat successeur, a démontré, d’une manière générale, que la RFY
n’était auparavant pas partie aux traités internationaux, quand bien
même ceux-ci avaient été ratifiés par la RFSY, et en particulier que la
RFY n'était pas partie à la convention sur le génocide au moment du
prononcé de l’arrêt, le 11 juillet 1996

50 L’admussion de la RFY à l’Organisation des Nations Unies en
qualité de nouveau Membre et les événements qui ont suivi ont révélé que
ce que la Cour et d’autres intervenants percevaient comme une possibilité
(a savoir que la RFY n’assurait pas seule la continuité de la RFSY mais
en était l’un des successeurs) était en réalité un fait établi, existant depuis
la date de la création de la RFY, le «fait» que la RFY assurait la conti-
nuité de la RFSY n'avait existé à aucun moment Dans son arrêt de 1996,
la Cour, sans le dire explicitement, a adopté l’un des points de vue expri-
més alors (et résumés plus haut) Dans la presente espèce, la majorité a
traite ce point de vue comme le seul fat connu à l’époque, faisant fi des
autres points de vue, pourtant domunants Certes, la situation Juridique
était complexe, comme le précise la majorite, mais elle était connue dans
toute sa complexité En vérité, la Cour n’a pas perçu ce fait dans son inté-
gralité et les événements ultérieurs ont montre qu'il etait autre que celui
qui avait servi de base de compétence à l'arrêt rendu en 1996

51 A supposer rejetées toutes les mterprétations avancées plus haut,
les suites données à la résolution 777 (1992) du Conseil de sécurite et à la
résolution 47/1 de l’Assemblée générale, que la Cour connaissait le
11 juillet 1996 lorsqu'elle rendit son arrêt, furent loin d’être décisives
Aux fins de l’ordonnance en indication de mesures conservatoires, le
déroulement des événements jusqu’en avril 1993 aurait éventuellement pu
justifier que la RFY fût, à titre provisoire, considérée comme assurant la
continuité de la RFSY, mais en 1996, Ja situation n’était pas telle qu’elle
permit à la Cour de décider de façon défimtive qu’elle était compétente
sur cette base

52 Le 11 juillet 1996, la nature de l'extinction de la RFSY n’était pas
encore entièrement connue En effet, elle ne pouvait le devemr par un
simple acte unilatéral de la RFY, mais à condition que les organes com-

64
DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 68

pétents de l’Orgamisation des Nations Unies ou un autre «organe
compétent représentatif de la communauté internationale des Etats» le
confirment

53 Conformément au paragraphe 2 de l’article 61 du Statut de la
Cour internationale de Justice, l’arrét par lequel s’ouvre la procédure de
revision a pour seul objet de constater l'existence d’un fait nouveau ainsi
que son caractère décisif L’arrét rendu en l'espèce aurait dû permettre à
la Cour d'examiner plus avant la question de sa compétence sur la base
des faits qui existaient en juillet 1996 mais qui n’ont pris leur véritable
sens que le 1* novembre 2000 Ouvrir la procédure de revision n'aurait
en rien empêché la Cour de constater que les faits existant à l’époque de
l’arrêt rendu en 1996 étaient tels qu’elle pouvait tout de même exercer sa
compétence En déclarant irrecevable la demande en revision sur la base
du seul sens littéral du terme «fait», la Cour mternationale de Justice a
manqué l’occasion de trancher d'importantes questions relatives à sa
compétence.

54 L’une de ces questions importantes est celle de l’accès à la Cour
des Etats non parties au Statut de celle-ci conformément au paragraphe 2
de l’article 35 du Statut La Cour s’est, il est vrai, penchée sur ces ques-
tions dans son ordonnance en indication de mesures conservatoires de
1993, mais elle n’a jamais réellement examiné la portée de la disposition
relative aux «traités en vigueur». Ainsi, les conditions posées au para-
graphe 2 de l’article 35 sont-elles définies de façon objective par le Statut
ou bien peuvent-elles être modifiées par voie d’accord entre Etats? Ou
encore, sila RFY n’est devenue partie au Statut de la Cour internationale
de Justice que le 1°" novembre 2000, pouvait-elle se présenter devant cette
dermère avant cette date?

55. Etant donné que la Bosnie-Herzégovine s’est toujours opposée à la
prétention de la RFY à assurer la continuité de la RFSY et qu'elle a réi-
téré à maintes reprises ses protestations contre tout acte reposant sur
cette revendication, la Cour aurait dû examiner sa compétence d'office et
ne pas se contenter du fait que la Bosme-Herzégovine ne ja contestait pas
dans cette affaire précise La compétence de la Cour internationale de
Justice n’est pas obligatoire, ce qui signifie que tout consentement d’un
Etat à celle-c1 doit être soigneusement examiné et strictement interprété
La nature de l’extinction de la RFSY n'était pas encore entièrement
connue le 11 juillet 1996, cette extinction ne pouvait être décidée par un
acte unilatéral de la RFY sans que cela ne soit confirmé au niveau inter-
national. L’admission de la RFY à l'Organisation des Nations Unies en
qualité de nouveau Membre a mis fin à ce processus, confirmant l’impres-
sion générale qui régnait au sein de la communauté internationale, à
savoir que la RFY, tout en étant l’un des successeurs de la RFSY, n’en
assurait pas pour autant la continuité, avec toutes les conséquences que
cela comportait, y compris à l’égard de sa participation aux traités inter-
nationaux La «situation su: generis dans laquelle se trouvait la RFY vis-
à-vis de l’Organisation des Nations Unies pendant la période 1992-2000»

65
DEMANDE EN REVISION (OP DISS DIMITRIJEVIC) 69

— c’est ainsi que la majorité décrit le statut de la RFY au paragraphe 71
du présent arrêt — ne constituait pas une base suffisante pour asseoir la
compétence de la Cour internationale de Justice Au paragraphe 70, la
majorité, tout en reconnaissant que la question de savoir si la RFY pré-
senterait une demande d’admission à l'Organisation des Nations Unies et
s1 celle-c1 serait accueillie ne pouvait être tranchée en 1996, fonde malgré
cela tout son raisonnement sur la présomption que l’admussion d’un Etat
en qualité de Membre de l’Organisation ne signifie pas pour autant qu'il
n’en était pas membre avant cette admission Si, pour une raison étrange,
cette conclusion logique ne s’applique pas en l’espèce, cela constitue une
exception à la règle Toutes les exceptions, y compris celle-ci, doivent être
strictement analysées, et leur existence formellement démontrée — ce que
n’a pas fait la majorité

56 Lorsqu'elle cherchait à se faire reconnaître comme l’Etat continua-
teur de la RFSY, la RFY cherchait apparemment à bénéficier de certains
avantages liés à un tel statut, tout en en acceptant les inconvénients En
n'ayant de cesse de s’élever contre cette prétention de la RFY, la Bosnie-
Herzégovine se trouvait dans une position similaire Le résultat, qui prive
la RFY de tous les avantages en lui laissant comme charge d’être soumise
à la compétence de la Cour internationale de Justice, alors que la Bosnie-
Herzégovine en tire tous les bénéfices, dans le seul cas où celle-ci a
reconnu la prétention de la RFY 4 assurer la continuité de la RFSY,
équivaut a un traitement discriminatoire

57 L’on aurait pu trouver, effectivement, d’autres bases a la compé-
tence de la Cour, y compris une interprétation ne dépendant pas du cons-
tat que la RFY demeurait hée par les obligations conventionnelles de
l’ancienne RFSY, mais ces bases ont été rejetées par la Cour au para-
graphe 41 de son arrêt de 1996 Or, elles auraient pu être examinées si
la revision avait été ouverte

(Signé) Voyn DIMITRHEVIÉ

66

 
